     Case 3:20-cv-00406-AJB-WVG Document 32 Filed 10/14/20 PageID.240 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    DARRYL DUNSMORE,                               Case No.: 3:20-cv-00406-AJB-WVG
      Inmate Booking No. 19777041,
12
                                        Plaintiff,   ORDER GRANTING MOTION FOR
13                                                   VOLUNTARY DISMISSAL
                          vs.
14
15
      STATE OF CALIFORNIA; SAN DIEGO
16    COUNTY; SAN DIEGO SHERIFF’S
17    DEP’T; DEPARTMENT OF
      CORRECTIONS; GORE
18    XAVIER BECCERA; ATTORNEY
19    GENERAL,
20                                   Defendants.
21
22
23   I.    Procedural History
24         On March 2, 2020, Darryl Dunsmore (“Plaintiff”), currently housed at the San
25   Diego Central Jail located in San Diego, California, and proceeding pro se, filed a civil
26   rights action pursuant to 42 U.S.C. § 1983. (See Compl., ECF No. 1.) In addition,
27   Plaintiff filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
28   § 1915(a). (See ECF No. 3.)

                                                                             3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 32 Filed 10/14/20 PageID.241 Page 2 of 4



 1          On April 6, 2020, the Court GRANTED Plaintiff’s Motion to Proceed IFP and
 2   simultaneously DISMISSED his Complaint for failing to state a claim upon which relief
 3   could be granted. (See ECF No. 4.) Plaintiff was granted leave to file an amended
 4   pleading in order to correct the deficiencies of pleading identified in the Court’s Order.
 5   (See id.)
 6          On July 1, 2020, Plaintiff filed his First Amended Complaint (“FAC”). (See ECF
 7   No. 11.) In addition, to his FAC, Plaintiff submitted a declaration from Ken Karan 1, an
 8   attorney who declares that he personally met with Plaintiff on April 21, 2020. (See id.,
 9   ECF No. 11 at 18.) Karan declares that Plaintiff asked him to mail an amended pleading
10   in this matter on his behalf and he “personally put the amended complaint in an envelope
11   and mailed it to this Court with first class postage pre-paid” on or about April 22, 2020.
12   (Id.) However, he noted that a review of the Court’s docket indicates that the amended
13   complaint had not been filed. (Id.)
14          On July 17, 2020, Ken Karan submitted a second declaration in which he indicates
15   that he was “wrong” in his previous declaration and in fact, he had not previously mailed
16   Plaintiff’s amended pleading which he recently discovered while “moving file boxes.”
17   (Karan Decl, ECF No. 13 at 1.) Karan attached as an exhibit the “true and correct
18   original of the amended complaint Mr. Dunsmore is attempting to file.” (Id. at 2.)
19   Attached to Karan’s second declaration was also a “Motion for Civil Contempt,” “Motion
20   for Appointment of Counsel,” “Motion for Temporary Restraining Order and Preliminary
21   Injunction,” and “First Amended Complaint.” (Id. at 3-26.)
22          On July 17, 2020, Plaintiff filed a motion to strike the amended complaint filed on
23   July 1, 2020 and requested that the Court file the First Amended Complaint (“FAC”)
24   attached to Karan’s second declaration. The Court GRANTED Plaintiff’s Motion and
25   directed the Clerk of Court to strike the amended complaint filed on July 1, 2020.
26
27
     1
       Karan has not submitted a substitution of attorney in this matter and thus, it does not appear that Karan
28   is representing Plaintiff in the matter before this Court.

                                                                                         3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 32 Filed 10/14/20 PageID.242 Page 3 of 4



 1         The Clerk of Court was directed to file Plaintiff’s FAC, see ECF No. 13 at 17-36,
 2   Motion for Civil Contempt, see ECF No. 13 at 3-4, Motion for Appointment of Counsel,
 3   see ECF No. 13 at 5-6, and Motion for Temporary Restraining Order and Preliminary
 4   Injunction, see ECF No. 13 at 7-16, as separate entries in the Court’s docket.
 5         On August 4, 2020, the Court DENIED Plaintiff’s Motions for Civil Contempt,
 6   Appointment of Counsel, Temporary Restraining Order and Preliminary Injunction. See
 7   ECF No. 23. In addition, the Court DISMISSED Plaintiff’s FAC for failing to state a
 8   claim upon which relief could be granted. Id. Plaintiff was granted sixty (60) days to file
 9   an amended complaint in order to correct the problems of pleading identified in the
10   Court’s Order. See id.
11         Instead of filing an amended complaint, Plaintiff has filed a “motion to stand on his
12   Complaint and for a final order so he may appeal” which the Court liberally construes as
13   a Motion for Voluntary Dismissal pursuant to the Fed.R.Civ.P. 41(a)(1). See ECF No. 29.
14   II.   Motion for Final Order
15         The filing of a notice of voluntary dismissal with the court automatically
16   terminates the action as to the defendants who are the subjects of the notice. . . . Such a
17   dismissal leaves the parties as though no action had been brought.” American Soccer Co.,
18   Inc. v. Score First Enterprises, 187 F.3d 1108, 1110 (9th Cir. 1999) (citing Wilson v. City
19   of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (citations and footnote omitted)). Thus,
20   because Plaintiff has notified the Court that he does not wish to pursue this matter at this
21   time, no party has yet to be served with any valid pleading, and no answer or motion for
22   summary judgment has yet to be filed, voluntary dismissal pursuant to Fed. R. Civ. P.
23   41(a)(1)(A)(i) is appropriate. See Hamilton v. Shearson-Lehman Am. Exp., Inc., 813 F.2d
24   1532, 1534–35 (9th Cir. 1987) (“As the rule states, no action by the court is required for
25   dismissal by notice under Rule 41(a)(1)(i). A voluntary dismissal by a plaintiff under this
26   subsection automatically terminates the action upon the filing of the dismissal with the
27   clerk.”). “[T]he fact that [Plaintiff’s] filing was named as a ‘motion’ does not preclude its
28   operative effect as a notice of dismissal.” Ramirez-Ramos v. Ryan, No.

                                                                               3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 32 Filed 10/14/20 PageID.243 Page 4 of 4



 1   CV188086PCTNVWJFM, 2019 WL 885624, at *6 (D. Ariz. Jan. 18, 2019), report and
 2   recommendation adopted, 2019 WL 859690 (D. Ariz. Feb. 22, 2019) (“Although the
 3   document filed by [plaintiff] was denominated a Motion for Voluntary Dismissal rather
 4   than a notice of dismissal as specified in Rule 41(a)(1), the Court finds this distinction to
 5   be without legal significance since the effect desired by [plaintiff] in filing the document
 6   with the Court was clearly to have his claims dismissed without prejudice.”); see also 9
 7   Fed. Prac. & Proc. Civ. § 2363, Voluntary Dismissal—Dismissal as a Matter of Right (3d
 8   ed.) (“It is merely a notice and not a motion, although a notice in the form of a motion is
 9   sufficient.”).
10   III.   Conclusion and Order
11          For the reasons explained, Plaintiff’s Motion seeking a final order, ECF No. 29,
12   construed as a Notice of Voluntary Dismissal pursuant to Fed. R. Civ. P. 41(a) is
13   GRANTED. This civil action also remains DISMISSED for the reasons set forth in
14   Court’s August 4, 2020 Order.
15          The Clerk of Court is directed to close the file.
16          IT IS SO ORDERED.
17
18   Dated: October 14, 2020
19
20
21
22
23
24
25
26
27
28

                                                                               3:20-cv-00406-AJB-WVG
